--------------------------------------------------------------------------------

Exhibit 10.1


$26,000,000
 
META FINANCIAL GROUP, INC.
 
COMMON STOCK
 
PAR VALUE $0.01 PER SHARE
 
SALES AGENCY AGREEMENT
 
December 17, 2014
 
Sandler O’Neill & Partners, L.P.
1251 Avenue of the Americas
New York, New York 10020
 
Ladies and Gentlemen:
 
Meta Financial Group, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to sell from time to time
through Sandler O’Neill & Partners, L.P., as sales agent (the “Agent” or “you”),
shares of the common stock, par value $0.01 per share (“Common Stock”) of the
Company, having an aggregate gross sales price of up to $26.0 million (the
“Shares”) on the terms set forth in this agreement (this “Agreement”). The
Company agrees that whenever it determines to sell the Shares directly to the
Agent, as principal or otherwise, other than as set forth in Section 2 hereof,
it will enter into a separate agreement, which will include customary terms and
conditions consistent with the representations, warranties and provisions in
this Agreement and which will be agreed upon by the parties thereto (each, a
“Terms Agreement”).
 
1.                  a)                   The Company represents and warrants as
of the date hereof, each Representation Date (as defined in Section 5(n) below),
each Applicable Time (as defined in Section 1(a)(iv) below), and each Delivery
Date (as defined in Section 2(i) below), and agrees with Agent that:
 
(i) The Company has filed, in accordance with the provisions of the Securities
Act of 1933, as amended, and the rules and regulations thereunder (collectively,
the “Act”), with the U.S. Securities and Exchange Commission (the “Commission”),
a registration statement on Form S-3 (File No. 333-188535), including a base
prospectus, relating to certain securities, including the Shares to be issued
from time to time by the Company, and which incorporates by reference documents
that the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “1934 Act”). The Company has prepared a prospectus
supplement, specifically relating to the Shares (the “Prospectus Supplement”),
to the base prospectus included as part of such registration statement. The
Company will furnish to the Agent, for use by the Agent, copies of the
prospectus included as part of such registration statement, as supplemented by
the Prospectus Supplement, relating to the Shares. Except where the context
otherwise requires, such registration statement, as amended when it became
effective and thereafter, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Act or deemed to be a part of such registration statement
pursuant to Rule 430B of the Act, is herein referred to as the “Registration
Statement.” The base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Act is herein referred to as the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
via the Commission’s Electronic Data-Gathering, Analysis and Retrieval system
(“EDGAR”).
 

--------------------------------------------------------------------------------

(ii)  No order preventing or suspending the use of the Prospectus has been
issued by the Commission, and the Prospectus, at the time of filing thereof,
conformed in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder, and did not and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with the Agent Information.
There are no contracts or other documents required to be described in the
Prospectus or the Prospectus Supplement or to be filed as exhibits to the
Registration Statement which have not been described or filed as required.
 
(iii)  At the respective times each of the Registration Statement and any
post-effective amendments thereto became or becomes effective and as of the date
hereof, the Registration Statement and any amendments and supplements thereto
complied and will comply in all material respects with the requirements of the
Act. The Company meets all conditions and requirements for the use of Form S-3
to register the offer and sale of the Shares and is an “accelerated filer” as
such term is used for purposes of Form S-3; the Registration Statement conforms,
and the Prospectus and any further amendments or supplements to the Registration
Statement or the Prospectus will conform, in all material respects to the
requirements of the Act and the rules and regulations of the Commission
thereunder; on the effective date of the Registration Statement, the
Registration Statement did not or will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; and when filed and at
each Applicable Time and Delivery Date, the Prospectus (together with any
supplement thereto) will not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with the Agent
Information. The Prospectus Supplement when filed, if filed by electronic
transmission, pursuant to the EDGAR system (except as may be permitted by
Regulation S-T under the Act), was identical to the copy thereof delivered to
the Agent for use in connection with the offer and sale of the Shares;
 
2

--------------------------------------------------------------------------------

(iv)  As of each Applicable Time, neither (i) any Issuer-Represented General Use
Free Writing Prospectuses issued at or prior to such Applicable Time and the
Prospectus, all considered together (collectively, the “General Disclosure
Package”), nor (ii) any individual Issuer-Represented Limited-Use Free Writing
Prospectus issued at or prior to such Applicable Time, when considered together
with the General Disclosure Package, included any untrue statement of a material
fact or omitted to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with the Agent Information. As used in this paragraph and elsewhere
in this Agreement:
 
“Applicable Time” means, with respect to any Shares, the time of sale of such
Shares pursuant to this Agreement or any relevant Terms Agreement.

“Issuer-Represented Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Act, relating to the Shares in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Act.
 
“Issuer-Represented General Use Free Writing Prospectus” means any Issuer
Represented Free Writing Prospectus that is intended for general distribution to
prospective investors, as evidenced by its being specified in Schedule II to
this Agreement.
 
“Issuer-Represented Limited-Use Free Writing Prospectus” means any Issuer
Represented Free Writing Prospectus that is not an Issuer Represented General
Use Free Writing Prospectus.
 
(v)  Each Issuer-Represented Free Writing Prospectus, as of its issue date and
at all subsequent times through the completion of the public offer and sale of
the Shares or until any earlier date that the Company notified or notifies the
Agent as described in Section 5(b), did not, does not and will not include any
material information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement; provided, however, that
this representation and warranty shall not apply to any statements or omissions
made in reliance upon and in conformity with the Agent Information provided by
the Agent expressly for use therein.
 
(vi)  The documents incorporated by reference in the Registration Statement, the
Prospectus and the General Disclosure Package, when they were filed with the
Commission, conformed in all material respects to the requirements of the 1934
Act, and none of such documents contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and any further documents so filed and incorporated by reference in
the Registration Statement, the Prospectus or the General Disclosure Package,
when such documents are filed with the Commission, will conform in all material
respects to the requirements of the 1934 Act and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company filed the Registration Statement with the
Commission before using any free writing prospectus and each free writing
prospectus was preceded or accompanied by the Prospectus satisfying the
requirements of Section 10 under the Act;
 
3

--------------------------------------------------------------------------------

(vii)  This Agreement has been duly authorized, executed and delivered by the
Company, and, assuming due authorization, execution and delivery by the Agent,
constitutes a valid, legal, and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as rights to indemnity
or contribution hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally, and
subject to general principles of equity. The Company has full corporate power
and authority to enter into this Agreement and to authorize, issue and sell the
Shares as contemplated by this Agreement; and all action required to be taken
for the due and proper authorization, execution and delivery by it of this
Agreement and the consummation by it of the transactions contemplated hereby has
been duly and validly taken;
 
(viii)  Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included in each of the General
Disclosure Package and the Prospectus any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in each of the General
Disclosure Package and the Prospectus or as would not have nor be reasonably
expected to have a Material Adverse Effect; and, since the respective dates as
of which information is given in the Registration Statement, the General
Disclosure Package and the Prospectus, except as set forth or contemplated in
each of the General Disclosure Package and the Prospectus, (A) there has not
been any change in the capital stock or long-term debt of the Company or any of
its subsidiaries or any material adverse change in or affecting the business,
financial position, stockholders’ equity, results of operations or business
prospects of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”), (B) there have been no transactions entered into by the
Company or any of its subsidiaries, other than those in the ordinary course of
business, which are material with respect to the Company and its subsidiaries,
taken as a whole and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock, except
the dividend declared on the Company’s Common Stock on November 24, 2014;
 
(ix)  The Company and its subsidiaries have good and marketable title in fee
simple to all real property material to the respective businesses of the Company
and its subsidiaries, have good and marketable title to all personal property
material to the respective businesses of the Company and its subsidiaries owned
by them, in each case free and clear of all liens, encumbrances and defects
except: (a) such as are described in each of the General Disclosure Package and
the Prospectus, or such as do not materially affect the value of such real
property, taken as a whole, or such personal property, taken as a whole, as the
case may be, and do not interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries, or such as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and (b) the pledge of loans and securities and deposits (and
other required collateral) in the ordinary course of the business of MetaBank, a
federally chartered thrift (the “Bank”); and any real property and buildings
held under lease by the Company and its subsidiaries and material to the
respective businesses of the Company and its subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries or would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and the Company and its subsidiaries have valid and marketable
rights to lease or otherwise use all items of personal property material to the
respective businesses of the Company and its subsidiaries, free and clear of all
liens, encumbrances, claims and defects, except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
 
4

--------------------------------------------------------------------------------

(x)  The Company is a registered unitary savings and loan holding company under
the Home Owners Loan Act, as amended to date (“HOLA”), and has been duly
incorporated and is validly existing under the laws of the State of Delaware,
with power and authority (corporate and other) to own its properties and conduct
its business as described in each of the General Disclosure Package and the
Prospectus, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing (where such concept is
recognized) under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
where the failure to so qualify or be in good standing does not have, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
(xi)  Each subsidiary of the Company either has been duly organized and is
validly existing as a corporation or limited liability company, or has been duly
chartered and is validly existing as a federally chartered thrift institution,
in the former case in good standing under the laws of the jurisdiction of its
organization, and in both cases with power and authority (corporate and other)
to own its properties and conduct its business as described in each of the
General Disclosure Package and the Prospectus, and has been duly qualified as a
foreign corporation (or other entity) for the transaction of business and is in
good standing (where such concept is recognized) under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to so qualify or be
in good standing (where such concept is recognized) does not have, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; the activities of the subsidiaries of the Bank are permitted
activities of subsidiaries of a federally chartered thrift under applicable law,
and the deposit accounts of the Bank are insured up to the applicable limits by
the Federal Deposit Insurance Corporation (the “FDIC”); all of the issued shares
of capital stock or other equity securities of each subsidiary of the Company
have been duly authorized and validly issued and, to the extent required, are
fully paid and nonassessable and are owned, directly or through other
subsidiaries of the Company, by the Company, free and clear of any pledge, lien,
encumbrance, or claim; the Company does not own or control, directly or
indirectly, any corporation, association or other entity other than as set forth
in each of the Registration Statement, the General Disclosure Package, and the
Prospectus;
 
5

--------------------------------------------------------------------------------

(xii)  The Company has an authorized capitalization as set forth in each of the
General Disclosure Package and the Prospectus under the caption “Description of
Common Stock” and “Description of Our Common Stock” as of the dates referred to
therein and all of the outstanding shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and nonassessable,
and have been issued in compliance with federal and state securities laws and
conform to the description of the capital stock contained in each of the General
Disclosure Package and the Prospectus under the caption “Description of Common
Stock” and “Description of Our Common Stock”; and no such shares were issued in
violation of the preemptive or similar rights of any security holder of the
Company. The form of certificates for the Shares conforms to the corporate law
of the jurisdiction of the Company’s incorporation.
 
(xiii)  The Shares to be issued and sold by the Company through the Agent
hereunder have been duly and validly authorized and, when issued and delivered
against payment therefor as provided herein, will be duly and validly issued and
fully paid and nonassessable and will conform to the description of the Common
Stock contained in each of the General Disclosure Package and the Prospectus
under the caption “Description of Common Stock” and “Description of Our Common
Stock”; and the issuance of the Shares is not subject to any preemptive or
similar rights;
 
(xiv)  Except as described in each of the General Disclosure Package and the
Prospectus, (A) the Company has not granted or issued to any third party (x) any
rights (contractual or otherwise), warrants or options to acquire, (y) any
instruments convertible into or exchangeable for, or (z) any agreements or
understandings requiring the Company to sell or issue, any shares of capital
stock of or other equity interest in the Company, other than in the ordinary
course of business, consistent with past practice, under the Company’s equity
compensation programs and (B) there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Act or
otherwise register any securities of the Company owned or to be owned by such
person;
 
(xv)  Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (provided that this exception shall not
apply to clause (B)(1)(x) below), (A) the execution and delivery by the Company
of this Agreement, the issuance and sale of the Shares by the Company and the
compliance by the Company with all of the provisions of this Agreement and the
consummation by the Company of the transactions herein contemplated have been
duly authorized by all necessary corporate action on the part of the Company and
do not and will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (collectively, the “Agreements and Instruments”), and (B) no such action
will (1) result in any violation of (x) the provisions of the certificate of
incorporation or charter (as applicable) or by-laws of the Company or any of its
subsidiaries or (y) any law, statute or any order, rule or regulation of any
federal, state, local or foreign court, arbitrator, regulatory authority or
governmental agency or body (each, a “Governmental Entity”) having jurisdiction
over the Company or any of its subsidiaries or any of their properties or (2)
constitute a Repayment Event (as defined below) under, or result in the creation
or imposition of any lien, charge or other encumbrance upon any assets or
operations of the Company or any subsidiary thereof pursuant to, any of the
Agreements and Instruments; and no consent, approval, authorization, order,
registration or qualification of or with any such Governmental Entity is
required for the execution and delivery by the Company of this Agreement, the
issuance and sale of the Shares by the Company or the consummation by the
Company of the transactions contemplated by this Agreement, except the
registration under the Act of the Shares and except as may be required under the
rules and regulations of The Nasdaq Stock Market, Inc. (“Nasdaq Stock Market”),
the Financial Industry Regulatory Authority (“FINRA”) and such consents,
approvals, authorizations, registrations or qualifications as may be required
under foreign and state securities or Blue Sky laws in connection with the
issuance and sale of the Shares by the Company through the Agent. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any
subsidiary;
 
6

--------------------------------------------------------------------------------

(xvi)  Neither the Company nor any of its subsidiaries is (A) in violation of
its certificate of incorporation or charter, as applicable, or by-laws or (B) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any of the Agreements and Instruments, except with
respect to subsection (B) for such default that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
 
(xvii) The statements set forth in the General Disclosure Package under the
caption “Description of Common Stock”, “Description of Our Common Stock” and
“Description of Preferred Stock” insofar as they purport to constitute a summary
of the terms of the capital stock of the Company are accurate and complete
summaries thereof.  The statements set forth in the General Disclosure Package
under the caption “Certain Regulatory Considerations” and in the Company’s
Annual Report on Form 10-K for its most recently completed fiscal year under the
caption “Regulation”, “Holding Company Supervision and Regulation” and “Bank
Supervision and Regulation” insofar as they purport to describe the provisions
of the laws, rules, regulations and documents referred to therein are accurate
in all material respects and represent a fair summary of such terms or
provisions, as applicable.
 
(xviii)  The financial statements included or incorporated by reference in each
of the Registration Statement, the General Disclosure Package and the
Prospectus, together with the supporting schedules, if any, and notes, present
fairly the consolidated financial condition of the Company and its subsidiaries
at the dates indicated and the consolidated results of operations and cash flows
of the Company and its subsidiaries for the periods specified. Such financial
statements and supporting schedules, if any, have been prepared in conformity
with generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis throughout the periods involved, except as
disclosed therein. The selected financial data set forth in the Prospectus
appearing under the caption “Selected Financial Data” fairly present the
information therein for the periods then ended on a basis consistent with that
of the audited financial statements incorporated by reference in the
Registration Statement, the Prospectus and the Prospectus Supplement.  Pro forma
financial statements are not required to be included in the Registration
Statement, the General Disclosure Package or the Prospectus under the Act, the
rules and regulations thereunder or GAAP. To the extent applicable, all
disclosures contained in the Prospectus regarding “non-GAAP financial measures”
as such term is defined by the rules and regulations of the Commission comply in
all material respects with Regulation G of the 1934 Act, the rules and
regulations promulgated by the Commission thereunder and Item 10 of Regulation
S-K under the Act.
 
7

--------------------------------------------------------------------------------

(xix)  The Company and its subsidiaries maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the 1934 Act) that
comply with the requirements of the 1934 Act and have been designed by, or under
the supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP,
including, but not limited to, a system of accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with the management’s general or specific authorization, (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (C) access to assets
is permitted only in accordance with the management’s general or specific
authorization and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, there are no material
weaknesses in the Company’s internal controls;
 
(xx)  The Company has established and maintains an effective system of
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the 1934 Act), that (A) are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms, and is
accumulated and communicated to the Company’s management, including its
principal executive officer and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding disclosures, and (B) are
effective to perform the functions for which they were established. As of the
date hereof, nothing has come to the attention of the Company and the Company
has no reason to believe that the evaluation to be conducted for the
effectiveness of the Company’s disclosure controls and procedures for the
quarter ended December 31, 2014 could result in a finding that such disclosure
controls and procedures are ineffective for the quarter ended December 31, 2014.
The Company’s independent registered public accounting firm and the audit
committee of the board of directors of the Company have been advised of (1) any
significant deficiencies or material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize, and report
financial data and (2) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal control
over financial reporting. Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no changes in internal
control over financial reporting that have materially affected, or are
reasonably likely to materially affect, the Company’s internal control over
financial reporting;
 
(xxi) Except as described in the Registration Statement, the General Disclosure
Package and the Prospectus, neither the Company nor any of its subsidiaries is
subject or is party to, or has received any notice or advice that any of them
may become subject or party to any investigation with respect to, any
corrective, suspension or cease-and-desist order, agreement, consent agreement,
memorandum of understanding or other regulatory enforcement action, proceeding
or order with or by, or is a party to any commitment letter or similar
undertaking to, or is subject to any directive by, or has been a recipient of
any supervisory letter from, or has adopted any board resolutions at the request
of, any Regulatory Agency (as defined below) that currently relates to or
restricts in any material respect the conduct of their business or that in any
manner relates to their capital adequacy, credit policies or management and
applicable to the Company or its subsidiaries specifically rather than to banks
and bank holding companies generally (each, a “Regulatory Agreement”), nor has
the Company or any of its subsidiaries been advised by any Regulatory Agency
that it is considering issuing or requesting any such Regulatory Agreement. With
respect to those requirements of the Regulatory Agreements that have not yet
been satisfied or fully satisfied or that otherwise remain outstanding (the
“Outstanding Requirements”), neither the Company nor any subsidiary thereof has
received any notice that the OCC (as defined below) or the Federal Reserve Bank
(the “FRB”) intends to implement additional regulatory requirements, operational
restrictions, enhanced supervision and/or civil money penalties on account of
the unsatisfied (or partially unsatisfied) Outstanding Requirements which would
be reasonably likely to have a Material Adverse Effect. As used herein, the term
“Regulatory Agency” means any Governmental Entity having supervisory or
regulatory authority with respect to the Company or any of its subsidiaries,
including, but not limited to, any federal or state agency charged with the
supervision or regulation of depositary institutions or holding companies of
depositary institutions, or engaged in the insurance of depositary institution
deposits;
 
8

--------------------------------------------------------------------------------

(xxii)  Except as disclosed in each of the General Disclosure Package and the
Prospectus, and except where such non-compliance is not expected to result in a
Material Adverse Effect, the Company and its subsidiaries are currently
conducting their respective businesses in compliance with all federal, state,
local and foreign statutes, laws, rules, regulations, decisions, directives and
orders applicable to them (including, without limitation, all regulations and
orders of, or agreements with, the FRB, the Office of the Comptroller of the
Currency (the “OCC”) and the FDIC), the Equal Credit Opportunity Act, the Fair
Housing Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act,
all other applicable fair lending laws or other laws relating to discrimination
and the Bank Secrecy Act and Title III of the USA Patriot Act), the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 and neither the Company
nor any of its subsidiaries has received any written, or to the Company’s
knowledge oral, communication from any Governmental Entity asserting that the
Company or any of its subsidiaries is not currently in compliance with any such
statute, law, rule, regulation, decision, directive or order. Except where the
failure to do so would not, in the reasonable judgment of the Company, result in
a Material Adverse Effect, the Company has entered into written agreements with
all program managers, and such program agreements clearly set forth each party's
responsibilities, and provide that the Bank has the ultimate responsibility for
the reporting and handling of any cardholder funds that constitute unclaimed,
abandoned or similar property under applicable law, as well as the review and
filing of suspicious activity reports and Office of Foreign Assets Control
blocked account reports as may be required by applicable law, as well as primary
responsibility for all undertakings required of a financial institution;
 
9

--------------------------------------------------------------------------------

(xxiii) Other than as set forth in each of the General Disclosure Package and
the Prospectus, there are no legal or governmental actions, suits,
investigations or proceedings before or by any Governmental Entity, or to the
Company’s knowledge now pending or threatened or contemplated by Governmental
Entities or threatened by others, to which the Company or any of its
subsidiaries is a party or of which any property or asset of the Company or any
of its subsidiaries is the subject (A) that are required to be disclosed in the
Registration Statement by the Act or by the rules and regulations of the
Commission thereunder and not disclosed therein or (B) which would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and there are no contracts or documents of the Company or any of its
subsidiaries that are required to be described in the Registration Statement or
to be filed as exhibits thereto by the Act or by the rules and regulations of
the Commission thereunder which have not been so described and filed;
 
(xxiv)  Each of the Company and its subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by the Company
or its subsidiaries, except where the failures so to comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;  the Company and its subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the
failures so to comply would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, individually
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to result in a Material Adverse Effect;
 
(xxv)  The Company and its subsidiaries: (a) are, and at all prior times were,
in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, requirements, decisions, judgments, decrees, orders
and the common law relating to pollution or the protection of the environment,
natural resources or human health or safety, including those relating to the
generation, storage, treatment, use, handling, transportation, Release or threat
of Release of Hazardous Materials (collectively, “Environmental Laws”), (b) have
received and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (c) have not received notice of any
actual or potential liability under or relating to, or actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any Release or threat of Release of Hazardous Materials, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (d) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (e) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, and there are no costs or liabilities associated with Environmental Laws of
or relating to the Company or its subsidiaries, except for any such matter in
clauses (a)-(e) above as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; and except as described in the
Registration Statement, the General Disclosure Package and the Prospectus, (a)
there are no proceedings that are pending, or to the Company’s knowledge
contemplated or threatened, against the Company or any of its subsidiaries under
any Environmental Laws in which a Governmental Entity is also a party, other
than such proceedings regarding which it is reasonably believed no monetary
sanctions of $100,000 or more will be imposed, (b) the Company and its
subsidiaries are not aware of any facts or issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental
Laws, including the Release or threat of Release of Hazardous Materials, that
could reasonably be expected to have a Material Adverse Effect, and (c) none of
the Company and its subsidiaries anticipates material capital expenditures
relating to any Environmental Laws;
 
10

--------------------------------------------------------------------------------

(xxvi)  There has been no storage, generation, transportation, use, handling,
treatment, Release or threat of Release of Hazardous Materials by, relating to
or caused by the Company or any of its subsidiaries (or, to the knowledge of the
Company and its subsidiaries, any other entity (including any predecessor) for
whose acts or omissions the Company or any of its subsidiaries is or could
reasonably be expected to be liable) at, on, under or from any property or
facility now or within the past ten years owned, operated or leased by the
Company or any of its subsidiaries, or at, on, under or from any other property
or facility, in violation of any Environmental Laws or in a manner or amount or
to a location that could reasonably be expected to result in any liability under
any Environmental Law, except for any violation or liability which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. “Hazardous Materials” means any material, chemical, substance,
waste, pollutant, contaminant, compound, mixture, or constituent thereof, in any
form or amount, including petroleum (including crude oil or any fraction
thereof) and petroleum products, natural gas liquids, asbestos and asbestos
containing materials, naturally occurring radioactive materials, brine, and
drilling mud, regulated or which can give rise to liability under any
Environmental Law. “Release” means any spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into from or through any building or structure;
 
(xxvii)  The statistical and market related data contained in each of the
General Disclosure Package, the Prospectus and the Registration Statement are
based on or derived from reliable and accurate sources;
 
(xxviii)  Neither the Company nor, to the knowledge of the Company, any
affiliate of the Company nor, to the knowledge of the Company, any person acting
on their behalf has (A) taken, nor will the Company take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares; (B) paid anyone, other than the Agent, any compensation to offer, sell
or solicit offers to buy the Shares to be issued and sold pursuant to this
Agreement; or (C) other than in compliance with Section 5(r), during any period
beginning one Regulation M Business Day (as defined below) prior to the time
when the first sale pursuant to a Placement Notice (as defined below) occurs and
continuing through the time such Placement Notice is in effect, (1) (in the case
of the Company and any person acting on their behalf only) sold or offered to
sell any Shares, other than the Shares issued and sold through the Agent
pursuant to this Agreement, (2) bid for, purchased or induced any other persons
to bid for or purchase any Shares or (3) engaged in any special selling efforts
or selling methods with regard to the Shares, including without limitation,
presenting at an investor conference or other similar meeting where potential
investors may be present;
 
11

--------------------------------------------------------------------------------

(xxix)  The Company is not and, after giving effect to the offering and sale of
the Shares, and after receipt of payment for the Shares and the application of
such proceeds as described in each of the General Disclosure Package and the
Prospectus, will not be an “investment company” or an entity “controlled” by an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”);
 
(xxx)  To its knowledge, the Company is not a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended (the “Code”);
 
(xxxi) The Company is not, nor ever has been, an issuer of the type described in
Rule 144(i)(1) under the Act;
 
(xxxii) KPMG, LLP, who has certified the financial statements and supporting
schedules of the Company and its subsidiaries, included in the Registration
Statement, the General Disclosure Package and the Prospectus, is to the
knowledge of the Company an independent registered public accounting firm as
required by the Act and the 1934 Act, the rules and regulations of the
Commission and the Public Company Accounting Oversight Board thereunder, and, to
the knowledge of the Company, such accountants are not in violation of the
auditor independence requirements of the Sarbanes-Oxley Act of 2002 with respect
to the Company;
 
(xxxiii)  No labor problem or dispute with the employees of the Company or any
of its subsidiaries exists or, to the Company’s knowledge, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, in any such case that would reasonably be
expected to have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as set forth in each of
the General Disclosure Package and the Prospectus;
 
(xxxiv)  The Company and its subsidiaries, taken as a whole, are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent in the business in which they are engaged;
all policies of insurance insuring the Company or any of its subsidiaries are in
full force and effect; the Company and its subsidiaries are in compliance with
the terms of such policies and instruments in all material respects; there are
no claims by the Company or any of its subsidiaries under any such policy or
instrument as to which the Company has received notice that any insurance
company is denying liability or defending under a reservation of rights clause
except for such claims the denial of which, or the defense of which under such a
reservation of rights clause, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; since June 10, 2013,
neither the Company nor any such subsidiary has been refused any insurance
coverage sought or applied for; neither the Company nor any of its subsidiaries
has received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made to
continue such insurance; and neither the Company nor any such subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect, except as set forth or contemplated in
each of the General Disclosure Package and the Prospectus;
 
12

--------------------------------------------------------------------------------

(xxxv)  Each of the Company and its subsidiaries (A) has each filed all foreign,
federal, state and local tax returns that are required to be filed, except as
set forth or contemplated in each of the General Disclosure Package and the
Prospectus and (B) has each paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith, in the case of each of
clause (A) and (B), except as set forth or contemplated in each of the General
Disclosure Package and the Prospectus and except as does not have, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company has made adequate charges, accruals and reserves in
the applicable financial statements referred to in Section 1(a)(xviii) above in
respect of all federal, state and foreign income and franchise taxes for all
periods as to which the tax liability of the Company or any of its consolidated
subsidiaries or any of its other subsidiaries has not been finally determined.
 
(xxxvi)  No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as set forth or contemplated in the
Registration Statement or each of the General Disclosure Package and the
Prospectus;
 
(xxxvii)  Except as would not reasonably be expected to have a Material Adverse
Effect: each “employee benefit plan” (as defined under the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company or any of its subsidiaries has been maintained in compliance with
its terms and the requirements of any applicable statutes, orders, rules and
regulations including with ERISA and the Code; no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
with respect to any “employee benefit plan” established or maintained by the
Company or any of its subsidiaries, excluding transactions effected pursuant to
a statutory or administrative exemption; no “reportable event” (as defined under
ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company, any of its
subsidiaries or any of their ERISA Affiliates; none of the Company, its
subsidiaries nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (A) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (B) Sections
412, 4971, 4975 or 4980B of the Code; each “employee benefit plan” established
or maintained by the Company or any of its subsidiaries that is intended to be
qualified under Section 401(a) of the Code is the subject of a favorable
determination letter or opinion letter stating that the form of such benefit
plan meets the requirements for qualification and, to the Company’s knowledge,
nothing has occurred whether by action or failure to act, which would cause the
loss of such qualification; to the Company’s knowledge, there is no pending
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other governmental agency
or any foreign regulatory agency with respect to any “employee benefit plan”
established or maintained by the Company or any of its subsidiaries; none of the
following events has occurred: (x) a material increase in the aggregate amount
of contributions required to be made to all “employee benefit plans” subject to
Title IV of ERISA by the Company or its subsidiaries in the current fiscal year
of the Company and its subsidiaries compared to the amount of such contributions
made in the Company and its subsidiaries’ most recently completed fiscal year;
or (y) a material increase in the Company and its subsidiaries’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the Company and its subsidiaries’ most recently completed fiscal year; and
for purposes of the foregoing, “ERISA Affiliate” means, with respect to the
Company or any subsidiary, any member of any group of organizations described in
Section 414(b) and (c) of the Code of which the Company or such subsidiary is a
member;
 
13

--------------------------------------------------------------------------------

(xxxviii)  The Company and its subsidiaries own, or have valid, binding
enforceable and sufficient licenses or other rights to use, the patents and
patent applications, copyrights, trademarks, service marks, trade names,
technology, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary rights) and other intellectual property necessary or
used in any material respect to conduct their business in the manner in which it
is being conducted and in the manner in which it is contemplated as set forth in
each of the General Disclosure Package and the Prospectus or otherwise necessary
or used in connection with the commercialization of the existing products of the
Company and its subsidiaries and the products described in each of the General
Disclosure Package and the Prospectus as being under development (collectively,
the “Company Intellectual Property”), except to the extent that the failure to
do so would not reasonably be expected to have a Material Adverse Effect; except
as would not reasonably be expected to have a Material Adverse Effect: (i) the
Company Intellectual Property is valid, subsisting and enforceable, and none of
the patents owned or, to the knowledge of the Company, licensed by the Company
or any of its subsidiaries is unenforceable or invalid, and none of the patent
applications owned or, to the knowledge of the Company, licensed by the Company
or any of its subsidiaries would be unenforceable or invalid if issued as
patents; (ii) the Company and its subsidiaries have complied with the duty of
candor and disclosure of the U.S. Patent and Trademark Office and any similar
foreign intellectual property office (collectively, the “Patent Offices”); (iii)
neither the Company nor its subsidiaries have infringed or otherwise violated
any intellectual property rights of any third person or have breached any
contract in connection with which any Company Intellectual Property is provided
to the Company and its subsidiaries; (iv) neither the Company nor any of its
subsidiaries is obligated to pay a royalty, grant a license, or provide other
consideration to any third party in connection with the Company Intellectual
Property other than any thereof as is required to be paid, granted or provided
in the ordinary course of business or as disclosed in each of the General
Disclosure Package and the Prospectus; no person has asserted or, to the
Company’s knowledge, threatened to assert any claim against, or in writing
notified, the Company (or any of its subsidiaries) that (A) the Company or any
of its subsidiaries has infringed or otherwise violated any intellectual
property rights of any third person, (B) the Company or any of its subsidiaries
is in breach or default of any contract under which any Company Intellectual
Property is provided, (C) such person will terminate a contract described in
clause (B) or adversely alter the scope of the rights provided thereunder or (D)
otherwise concerns the ownership, enforceability, validity, scope,
registerability, interference, use or the right to use any Company Intellectual
Property (other than a patent office review of pending applications in the
ordinary course); to the knowledge of the Company no third party is infringing
or otherwise violating any of the Company Intellectual Property owned by the
Company or any of its subsidiaries, except as would not reasonably be expected
to have a Material Adverse Effect;
14

--------------------------------------------------------------------------------

(xxxix)  Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (A) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (B)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee; (C) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (D) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment with the
purpose of influencing a government employee or governmental decision making;
 
(xl)  To the knowledge of the Company, no director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries made any payment of funds to the Company or any of its subsidiaries
or received or retained funds in violation of any law, rule or regulation, which
payment, receipt or retention of funds is of a character required to be
disclosed in each of the General Disclosure Package and the Prospectus, that is
not described in each of the General Disclosure Package and the Prospectus as
required;
 
(xli)  The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is, to the Company’s
knowledge, pending or threatened;
 
(xlii)  No relationship, direct or indirect, exists between or among the Company
or any of its subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of its subsidiaries,
on the other, that is required by the Act to be described in each of the General
Disclosure Package and the Prospectus or by the rules and regulations of the
Commission thereunder and that is not so described;
 
(xliii)  Except as described in each of the General Disclosure Package and the
Prospectus, there are no material “off-balance sheet arrangements”, as such term
is defined in Regulation S-K under the Act, that may reasonably be expected to
have a material adverse effect on the Company’s financial condition, changes in
financial condition, results of operations, liquidity, capital expenditures,
capital resources or significant components of revenues or expenses;
 
15

--------------------------------------------------------------------------------

(xliv)  The Company and, to the knowledge of the Company, each of the Company’s
directors and officers, in their capacities as such, is in compliance in all
material respects with the provisions of the Sarbanes-Oxley Act and the rules
and regulations of the Commission thereunder, including Section 402 related to
loans and Sections 302 and 906 related to certifications; and the Company is in
compliance with the applicable rules and regulations of the Nasdaq Stock Market
in all material respects;
 
(xlv)  Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against the Company or any of its
subsidiaries or the Agent for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Shares;
 
(xlvi)  The application of the proceeds received by the Company from the
issuance, sale and delivery of the Shares as described in the General Disclosure
Package and the Prospectus will not violate Regulation T, U or X of the FRB or
any other regulation of the FRB;
 
(xlvii)  The information contained in the Registration Statement, the Prospectus
and any Issuer‑Represented Free Writing Prospectus that constitutes
“forward-looking” information within the meaning of Section 27A of the Act and
Section 21E of the 1934 Act were made by the Company on a reasonable basis and
reflect the Company’s good faith belief or estimate of the matters described
therein;
 
(xlviii)  Any certificate signed by any officer of the Company and delivered to
the Agent or counsel for the Agent in connection with the sale of the Shares
contemplated hereby shall be deemed a representation and warranty by the Company
to the Agent and shall be deemed to be a part of this Section 1 and incorporated
herein by this reference;
 
(xlix)  Neither the Company nor any of its affiliates has, prior to the date
hereof, made any offer or sale of any securities which could be “integrated” for
purposes of the Act or the rules and regulations promulgated thereunder with the
offer and sale of the Shares pursuant to the Registration Statement; and except
as disclosed in the Prospectus and the General Disclosure Package, the Company
has not sold or issued any security during the six-month period preceding the
date of the Prospectus Supplement, including but not limited to any sales
pursuant to Rule 144A or Regulations D or S under the Act, other than pursuant
to employee benefit plans, qualified stock option or stock purchase plans or
employee compensation plans, pursuant to outstanding options, rights or warrants
as described in the Prospectus and the General Disclosure Package or under the
Company’s dividend reinvestment plan or employee stock purchase plan;
 
(l)  To the extent required, the Shares have been approved for listing on The
Nasdaq Global Select Market;
 
16

--------------------------------------------------------------------------------

(li)  None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not, directly or indirectly, use the proceeds of
the offering of the Shares hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC;
 
(lii)  The conditions to the use of Form S-3 in connection with the offering and
sale of the Shares as contemplated hereby have been satisfied, and the Company
is not an “ineligible issuer” (as defined in Rule 405);
 
(liii)  The Company has paid the registration fee for the offering of the Shares
pursuant to Rule 456(a) under the Act or will pay such fee within the time
period required by such rule (without giving effect to the proviso therein);
 
(liv)  With respect to stock options granted to employees, consultants and
directors of the Company and its subsidiaries (the “Stock Options”) pursuant to
the stock-based compensation plans of the Company and its subsidiaries (the
“Company Stock Plans”), (i) each grant of a Stock Option was duly authorized no
later than the date on which the grant of such Stock Option was by its terms to
be effective by all necessary corporate action, (ii) each such grant was made in
all material respects in accordance with the terms of the applicable Company
Stock Plans, the 1934 Act and all other applicable laws and regulatory rules or
requirements, including the rules of The Nasdaq Global Select Market and any
other exchange on which Company securities are traded, and (iii) the Stock
Options have been properly accounted for in accordance with GAAP in the
financial statements of the Company and, to the extent required by applicable
laws, disclosed in the Company’s filings with the Commission in accordance with
the 1934 Act and all other applicable laws;
 
(lv)  The Company has not distributed and, prior to the later to occur of (i)
the Applicable Time and (ii) completion of the distribution of the Shares, will
not distribute any prospectus (as such term is defined in the Act and the rules
and regulations promulgated by the Commission thereunder) in connection with the
offering and sale of the Shares other than the Registration Statement, the
General Disclosure Package, and the Prospectus or other materials, if any,
permitted by the Act or by the rules and regulations promulgated by the
Commission thereunder and approved by the Agent;
 
(lvi)  Neither the Company nor any of its subsidiaries has participated in any
reportable transaction, as defined in Treasury Regulation Section
1.6011-4(b)(1);
 
(lvii)  Any and all material swaps, caps, floors, futures, forward contracts,
option agreements (other than employee stock options) and other derivative
financial instruments, contracts or arrangements, whether entered into for the
account of the Company or one of its subsidiaries or for the account of a
customer of the Company or one of its subsidiaries, were entered into in the
ordinary course of business and in accordance with prudent business practice and
applicable laws, rules, regulations and policies of all applicable regulatory
agencies and with counterparties believed to be financially responsible at the
time. The Company and each of its subsidiaries have duly performed in all
material respects all of their obligations thereunder to the extent that such
obligations to perform have accrued, and there are no breaches, violations or
defaults or allegations or assertions of such by any party thereunder;
 
17

--------------------------------------------------------------------------------

(lviii)  The Registration Statement is not the subject of a pending proceeding
or examination under Section 8(d) or 8(e) of the Act, and the Company is not the
subject of a pending proceeding under Section 8A of the Act in connection with
the offering of the Shares;
 
(lix)  As of the close of trading on the Nasdaq Stock Market on the Trading Day
immediately prior to the date of this Agreement, the aggregate market value of
the outstanding voting stock of the Company held by persons other than
affiliates (as defined in Rule 405 of the Act) of the Company was in excess of
$75 million;
 
(lx)  The Bank is the only “significant subsidiary” of the Company, as such term
is defined in Regulation S-X promulgated pursuant to the Act;
 
(lxi) The Company is authorized to issue ten million (10,000,000) shares of
Common Stock, and as of the date hereof there are 6,193,879 shares of Common
Stock issued and outstanding, of which 522,588 shares are held by affiliates, as
that term is defined in the 1934 Act, of the Company; and
 
(lxii) As of the date hereof the Company has sold securities registered under
the Act on the Registration Statement with an aggregate value of approximately
$13.9 million, and in any event not exceeding $14.0 million, all of which were
for shares of Common Stock.
 
(b)                the Bank represents and warrants as of the date hereof, each
Representation Date, each Applicable Time referred to herein and each Delivery
Date, and agrees with the Agent that:
 
(i)  the Bank has been duly chartered and is validly existing as a federally
chartered thrift under federal law, with the institutional banking power and
authority to own, lease and operate its properties and to conduct its business
as described in each of the General Disclosure Package and the Prospectus and to
enter into and perform its obligations under this Agreement; the Bank is duly
qualified as a foreign entity to transact business and is in good standing
(where such concept is recognized) in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not reasonably be expected to result in a Material
Adverse Effect;
 
(ii)  Neither the Bank nor any of its subsidiaries is in violation of its
charter, bylaws or other governing documents, or is in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, note, lease
or other agreement or instrument to which it is a party or by which it or any of
its properties may be bound or to which any of the property or assets of the
Bank is subject except for such defaults that would not reasonably be expected
to result in a Material Adverse Effect;
 
18

--------------------------------------------------------------------------------

(iii)  Each subsidiary of the Bank has been duly incorporated and is validly
existing as a corporation, limited liability company, trust company, or
statutory business trust in good standing (where such concept is recognized)
under the laws of the jurisdiction of its incorporation and has the corporate
power and authority to own, lease and operate its properties and to conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus; each subsidiary of the Bank is duly qualified as a
foreign corporation to transact business and is in good standing (where such
concept is recognized) in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify, or be in good standing, would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; all of the issued
and outstanding capital stock or other equity interest of each subsidiary of the
Bank has been duly authorized and validly issued, is fully paid and
nonassessable and is owned by the Bank directly; the Bank owns, directly or
through subsidiaries, the issued and outstanding capital stock or other equity
interest of each subsidiary purported to be owned by it free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim; the Bank does
not own or control, directly or indirectly, any corporation, association or
other entity other than First Services Financial Limited; none of the
outstanding shares of capital stock or other equity interest of any subsidiary
of the Bank was issued in violation of the preemptive or similar rights of any
security holder or equity holder of such subsidiary; and the activities of the
subsidiaries of the Bank are permitted to subsidiaries of a federally chartered
thrift;
 
(iv)  This Agreement has been duly authorized, executed and delivered by the
Bank and, when duly executed by the Agent, will constitute the valid and binding
agreement of the Bank enforceable against the Bank in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles and except as any
indemnification or contribution provisions thereof may be limited under
applicable securities and bank regulatory laws; and
 
(v)  The execution, delivery and performance of this Agreement by the Bank and
the compliance by the Bank with all of the provisions of this Agreement and the
consummation by the Bank of the transactions herein contemplated will not,
whether with or without the giving of notice or passage of time or both,
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default or result in a Repayment Event under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Bank or any of its subsidiaries is a party or by which
the Bank or any of its subsidiaries is bound or to which any of the property or
assets of the Bank or any of its subsidiaries is subject, nor will such action
result in any violation of the provisions of the articles of incorporation,
bylaws or other governing documents of the Bank or its subsidiaries or any
statute or any order, rule or regulation of any Governmental Entity having
jurisdiction over the Bank or its subsidiaries or any of their respective
properties, except for those conflicts, breaches, violations, defaults or
Repayment Events that would not result in a Material Adverse Effect.
 
19

--------------------------------------------------------------------------------

2.                   b)                  On the basis of the representations,
warranties and agreements herein contained and subject to the terms and
conditions set forth herein, upon the Agent’s acceptance of the terms of a
Placement Notice (as defined in Section 2(b) below) or such other instructions
provided by the Company to the Agent pursuant to Section 2(b) or upon receipt by
the Agent of an Acceptance (as defined below), as the case may be, and unless
the sale of the Placement Shares as described therein has been declined,
suspended or otherwise terminated in accordance with the terms of this
Agreement, the Company agrees to issue and sell through the Agent, as sales
agent, and the Agent agrees, subject to the limitations and provisions in this
Section 2 or as may otherwise be agreed to between the parties from time to
time, to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell as sales agent for the Company, the Shares.
Sales of the Shares, if any, through the Agent acting as sales agent will be
made by means of ordinary brokers’ transactions or otherwise at market prices
prevailing at the time of sale, at prices related to prevailing market prices or
at negotiated prices.
 
(b)                The Shares are to be sold on a daily basis or otherwise as
shall be agreed to by the Company and the Agent on any day that is a trading day
for the Nasdaq Stock Market (other than a day on which the Nasdaq Stock Market
is scheduled to close prior to its regular weekday closing time) (each, a
“Trading Day”), and the Company has instructed the Agent to make such sales.
When the Company wishes to issue and sell the Shares hereunder, it will notify
the Agent at least one “business day,” as defined in Rule 100 of Regulation M (
a “Regulation M  Business Day”), prior to the Trading Day on which sales are
desired to commence by e-mail notice (or other method mutually agreed to in
writing by the parties) containing the parameters in accordance with which it
desires the Shares to be sold, which shall at a minimum include the number of
Shares desired to be issued (the “Placement Shares”), a form of which containing
such minimum sales parameters necessary is attached hereto as Annex I (a
“Placement Notice”). The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule I (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the Agent set forth on Schedule I, as
such Schedule I may be amended from time to time. On any Trading Day that the
Company wishes to issue and sell the Shares hereunder (each, a “Placement”), the
Company may instruct the Agent by telephone (confirmed promptly by telecopy or
email, which confirmation will be promptly acknowledged by the Agent), or such
other method mutually agreed to in writing by the parties, as to the maximum
number of Shares to be sold by the Agent on such day (in any event not in excess
of the number available for sale under the Prospectus and the currently
effective Registration Statement) and the minimum price per Share at which such
Shares may be sold.
 
(c)  If the Agent wishes to accept such proposed terms included in the Placement
Notice (which it may decline to do for any reason in its sole discretion) or,
following discussion with the Company, wishes to accept amended terms, the Agent
will, prior to 4:30 p.m. (New York City Time) on the business day following the
business day on which such Placement Notice is delivered to the Agent, issue to
the Company a notice by e-mail (or other method mutually agreed to in writing by
the parties) addressed to all of the individuals from the Company and Agent set
forth on Schedule I) setting forth the terms that the Agent is willing to
accept. Where the terms provided in the Placement Notice are amended as provided
for in the immediately preceding sentence, such terms will not be binding on the
Company or the Agent until the Company delivers to the Agent an acceptance by
e-mail (or other method mutually agreed to in writing by the parties) of all of
the terms of such Placement Notice, as amended (the “Acceptance”), which e-mail
shall be addressed to all of the individuals from the Company and the Agent set
forth on Schedule I. The Placement Notice (as amended by the corresponding
Acceptance, if applicable) shall be effective upon receipt by the Company of the
Agent’s acceptance of the terms of the Placement Notice or upon receipt by the
Agent of the Company’s Acceptance, as the case may be, unless and until (i) the
entire amount of the Placement Shares has been sold, (ii) in accordance with the
notice requirements set forth in the second sentence of this paragraph, the
Company terminates the Placement Notice, (iii) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice, (iv) this Agreement has been terminated under the provisions
of Section 9 or (v) either party shall have suspended the sale of the Placement
Shares in accordance with the terms of this Agreement. It is expressly
acknowledged and agreed that neither the Company nor the Agent will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to the Agent and either (i)
the Agent accepts the terms of such Placement Notice or (ii) where the terms of
such Placement Notice are amended, the Company accepts such amended terms by
means of an Acceptance pursuant to the terms set forth above, and then only upon
the terms specified in the Placement Notice (as amended by the corresponding
Acceptance, if applicable) and herein. In the event of a conflict between the
terms of this Agreement and the terms of a Placement Notice (as amended by the
corresponding Acceptance, if applicable), the terms of the Placement Notice (as
amended by the corresponding Acceptance, if applicable) will control.
 
20

--------------------------------------------------------------------------------

(d)                Notwithstanding the foregoing, the Company shall not
authorize the issuance and sale of, and the Agent shall not be obligated to use
its commercially reasonable efforts to sell, any Shares (i) at a price lower
than the minimum price therefor authorized from time to time, or (ii) in a
number in excess of the aggregate number of shares or gross sale price of Shares
authorized from time to time to be issued and sold under this Agreement, in each
case, by the Company’s board of directors (the “Board”) or a duly authorized
committee or subcommittee designated by the Board (the “Designated
Subcommittee”), and notified to the Agent in writing. In addition, the Company
or the Agent may, upon notice to the other party hereto by telephone (confirmed
promptly by e-mail to those individuals specified on Schedule I), suspend or
terminate the offering of the Shares for any reason and at any time; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder or
which an investor has agreed to purchase but which have not been delivered by
the Company and paid for by such investor as contemplated hereby, prior to the
giving of such notice.
 
(e)                Under no circumstances shall the aggregate gross sale price
or number of Shares sold pursuant to this Agreement exceed the aggregate gross
sale price or number of shares, as the case may be, of Common Stock (i) set
forth in the preamble paragraph of this Agreement, (ii) available for issuance
under the Prospectus and the then currently effective Registration Statement or
(iii) authorized from time to time to be issued and sold under this Agreement by
the Board or the Designated Subcommittee and notified to the Agent in writing.
In addition, under no circumstances shall any Shares be sold at a price lower
than the minimum price therefor authorized from time to time by the Board or the
Designated Subcommittee and notified to the Agent in writing. Notwithstanding
anything to the contrary contained herein (other than the following sentence),
the parties hereto agree that compliance with the limitations set forth in this
Section 2(e) regarding the aggregate offering price of the Shares issued and
sold under this Agreement shall be the sole responsibility of the Company, and
the Agent shall have no obligation in connection with such compliance. The Agent
covenants and agrees not to make any sales of the Shares on behalf of the
Company other than as permitted by the terms of this Agreement.
 
21

--------------------------------------------------------------------------------

(f)                 Subject to the terms of the Placement Notice (as amended by
the corresponding Acceptance, if applicable) or such other instructions provided
by the Company to the Agent pursuant to Section 2(b), the Agent may sell
Placement Shares by any method permitted by law deemed to be an “at the market”
offering as defined in Rule 415 of the Act, including without limitation sales
made directly on the Nasdaq Stock Market, on any other existing trading market
for the Common Stock or to or through a market maker. Subject to the terms of
the Placement Notice (as amended by the corresponding Acceptance, if applicable)
or such other instruction provided by the Company to the Agent pursuant to
Section 2(b), the Agent may also sell Placement Shares by any other method
permitted by law, including but not limited to privately negotiated transactions
subject to the prior approval of the Company. Notwithstanding anything to the
contrary herein and for a period of time beginning one Regulation M Business Day
prior to the time when the first sale pursuant to a Placement Notice occurs and
continuing through the time such Placement Notice is in effect, the Agent agrees
that in no event will it or any of its affiliates engage in any market making,
stabilization or other market or trading activity with regard to the Shares if
such activity would be prohibited under Regulation M or other anti‑manipulation
rules under the Act or the 1934 Act.
 
(g)                The compensation payable to the Agent for sales of Shares
shall be equal to two percent (2%) of the gross sales price of the Shares;
provided, however, that such rate of compensation shall not apply when the Agent
acts pursuant to a Terms Agreement; provided further, that in no event shall the
compensation payable to the Agent exceed 8.0% of the gross sales price of the
Shares. The remaining proceeds, after further deduction for any transaction
fees, transfer taxes or other similar fees, taxes or charges imposed by any
federal, state, local or other governmental, regulatory or self-regulatory
organization in respect of such sales, shall constitute the net proceeds to the
Company for such Shares (the “Net Proceeds”). The Agent shall notify the Company
as promptly as practicable if any deduction described in the preceding sentence
will be required.
 
(h)                The Agent shall provide written confirmation (which may be by
e-mail) to the Company following the close of trading on the Nasdaq Stock Market
each day on which Shares are sold under this Agreement setting forth the number
of Shares sold on such day, the gross sales prices of the Shares, the Net
Proceeds to the Company and the compensation payable by the Company to the Agent
under this Agreement with respect to such sales.
 
(i)                  Settlement for sales of Shares will occur on the third
business day that is also a Trading Day following the trade date on which such
sales are made, unless another date shall be agreed to by the Company and the
Agent (each such day, a “Delivery Date”). On each Delivery Date, the Shares sold
through the Agent for settlement on such date shall be delivered by the Company
to the Agent against payment of the Net Proceeds from the sale of such Shares.
Settlement for all Shares shall be effected by book-entry delivery of Shares to
the Agent’s account at The Depository Trust Company against payment by the Agent
of the Net Proceeds from the sale of such Shares in same day funds delivered to
an account designated by the Company. If the Company or its transfer agent (if
applicable) shall default on its obligation to deliver Shares on any Delivery
Date, the Company shall (A) indemnify and hold the Agent harmless against any
loss, claim or damage arising from or as a result of such default by the Company
and (B) pay the Agent any commission to which it would otherwise be entitled
absent such default. If the Agent breaches this Agreement by failing to deliver
the applicable Net Proceeds on any Delivery Date for Shares delivered by the
Company, the Agent will pay the Company interest based on the effective
overnight federal funds rate until such proceeds, together with such interest,
have been fully paid.
 
22

--------------------------------------------------------------------------------

(j)                 The Company agrees that any offer to sell, any solicitation
of an offer to buy, or any sales of Shares or any other equity security of the
Company shall only be effected by or through the Agent, from the period
beginning one Regulation M Business Day prior to the time when the first sale
pursuant to a Placement Notice occurs and continuing through the time such
Placement Notice is in effect; provided, however, that the foregoing limitation
shall not apply to (i) exercise of any option, warrant, right or any conversion
privilege set forth in the instrument governing such security or any other
security of the Company or (ii) sales solely to employees or security holders of
the Company or its subsidiaries, or to a trustee or other person acquiring such
securities for the accounts of such persons.
 
(k)                The Company consents to the Agent trading in the Common Stock
for the Agent’s own account and for the account of its clients at the same time
as sales of the Shares occur pursuant to this Agreement or pursuant to a Terms
Agreement.
 
(l)                  The Company acknowledges and agrees that (i) there can be
no assurance that the Agent will be successful in selling Shares, (ii) the Agent
may not solicit any offers to buy the Shares, (iii) the Agent will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Shares for any reason other than a failure by the Agent to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Shares as required under this Section 2, subject to the
limitations and provisions in this Section 2 or as may otherwise be agreed to
between the parties from time to time and (iv) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by the Agent and the Company in a Terms Agreement.
 
(m)               At each Applicable Time, each Delivery Date and each
Representation Date, the Company and the Bank shall be deemed to have affirmed
each representation, warranty, covenant and other agreement made by the Company
and the Bank, respectively, contained in this Agreement.
 
3.                  Alternative Arrangements.
 
(a)                 If the Company wishes to issue and sell the Shares other
than as set forth in Section 2 of this Agreement (an “Alternative Placement”),
it will notify the Agent of the proposed terms of such Alternative Placement. If
the Agent, acting as principal or agent, wishes to accept such proposed terms
(which it may decline to do for any reason in its sole discretion) or, following
discussions with the Company wishes to accept amended terms, the Agent and the
Company will enter into a Terms Agreement, setting forth the terms of such
Alternative Placement.
 
23

--------------------------------------------------------------------------------

(b)                The terms set forth in a Terms Agreement will not be binding
on the Company or the Agent unless and until the Company and the Agent have each
executed such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.
 
4.                   (a)            Notwithstanding any other provision of this
Agreement, (i) the Company shall not offer or sell, or request the offer or sale
of, any Shares, (ii) the Company, by notice to the Agent given by telephone
(confirmed promptly by e‑mail), shall cancel any instructions for the offer or
sale of Shares, and (iii) the Agent shall not be obligated to offer or sell any
Shares, (x) unless otherwise agreed to in writing by the parties hereto (which
agreement may be contained in a Placement Notice or in such other instructions
provided by the Company to the Agent pursuant to Section 2(b)), during any
period in which the Company’s insider trading policy, as it exists on the date
of this Agreement, would prohibit the purchases or sales of the Company’s Common
Stock by its officers or directors, (y) at any time or during any period that
the Company is in possession of material non-public information or (z) except as
provided in Section 4(b) below, at any time from and including the date (each,
an “Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is twenty-four (24) hours after the time that the
Company files (a “Filing Time”) a Quarterly Report on Form 10-Q or an Annual
Report on Form 10-K that includes consolidated financial statements as of and
for the same period or periods, as the case may be, covered by such Earnings
Announcement. For purposes of this Section 4(a) and Section 4(b) below,
references to “twenty-four (24) hours” shall exclude any hours in a day that is
not a business day.
 
(b)                If the Company wishes to offer or sell Shares on any date
during the period from and including an Announcement Date through and including
the time that is twenty‑four (24) hours after the corresponding Filing Time, the
Company shall (i) prepare and deliver to the Agent (with a copy to counsel to
the Agent) a Current Report on Form 8-K which shall include substantially the
same financial and related information as was set forth in the relevant Earnings
Announcement (other than any earnings projections or similar forward-looking
data) (each, an “Earnings 8-K”), in form and substance reasonably satisfactory
to the Agent, and obtain the consent of the Agent to the filing thereof (such
consent not to be unreasonably withheld or delayed), (ii) provide the Agent with
the officers’ certificate and accountants’ letter called for by Sections 5(n)
and (p), respectively, and (iii) file such Earnings 8-K with the Commission. If
the Company fully satisfies the requirements of clauses (i) through (iii) of
this Section 4(b), then the provisions of clause (ii) of Section 4(a) shall not
be applicable for the period from and after the time at which the foregoing
conditions shall have been satisfied (or, if later, the time that is twenty-four
(24) hours after the time that the relevant Earnings Announcement was first
publicly released) through and including the time that is twenty-four (24) hours
after the Filing Time of the relevant Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be. For purposes of clarity, the parties
hereto agree that (A) the delivery of any officers’ certificate or accountants’
letter pursuant to this Section 4(b) shall not relieve the Company from any of
its obligations under this Agreement with respect to any such Quarterly Report
on Form 10-Q or Annual Report on Form 10-K, as the case may be, including,
without limitation, the obligation to deliver officers’ certificates,
accountants’ letters and legal opinions and related letters as provided in
Section 7 hereof, (B) this Section 4(b) shall in no way affect the provisions of
clause (x) of Section 4(a), which shall have independent application and (C) the
provisions of this Section 4(b) shall in no way affect the Company’s ability to
file, subject to compliance with other applicable provisions of this Agreement,
Current Reports on Form 8-K relating to earnings or other matters.
 
24

--------------------------------------------------------------------------------

5.                   The Company agrees with the Agent:
 
(a)                To prepare the Prospectus Supplement in a form approved by
the Agent and to file such Prospectus Supplement pursuant to Rule 424(b) under
the Act on or prior to the date that is one business day following the date
hereof unless otherwise agreed to by the Agent. To make no further amendment or
any supplement to the Registration Statement or Prospectus (other than through
any documents incorporated therein by reference) which shall be reasonably
disapproved by the Agent promptly after reasonable notice thereof; to advise the
Agent, promptly after it receives notice thereof, of the time when any amendment
to the Registration Statement has been filed or becomes effective or any
supplement to the Prospectus or any amended Prospectus has been filed and during
the Prospectus Delivery Period (defined as such period of time after the first
date of the public offering of the Shares as in the opinion of counsel for the
Agent a prospectus relating to the Shares is required by law to be delivered (or
required to be delivered but for Rule 172 under the Act) in connection with
sales of the Shares) to furnish the Agent with copies thereof; to advise the
Agent, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
any Issuer-Represented Free Writing Prospectus or Prospectus, of the suspension
of the qualification of the Shares for offering or sale in any jurisdiction, of
the initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, any Issuer-Represented Free Writing Prospectus or Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Issuer-Represented Free
Writing Prospectus or Prospectus or suspending any such qualification, promptly
to use its commercially reasonable efforts to obtain the withdrawal of such
order;
 
(b)                The Company will, during any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares
(including, without limitation, pursuant to Rule 173(d) of the Act), if any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement the
Prospectus (including, without limitation, any document incorporated by
reference therein) in order to comply with the Act or the 1934 Act, notify the
Agent and, upon its request and unless the Company shall have otherwise
suspended selling the Shares, file such document and prepare and furnish without
charge to the Agent as many copies as the Agent may from time to time reasonably
request of an amended or supplemented Prospectus (or incorporated document, as
the case may be) that will correct such statement or omission or effect such
compliance. Upon such notification, the Agent will cease selling the Shares on
the Company’s behalf pursuant to this Agreement and suspend the use of the
Prospectus until such amendment or supplement is filed; provided, however, that
such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder or which an
investor has agreed to purchase but which has not been delivered by the Company
and paid for by such investor as contemplated hereby, prior to the giving of
such notice.
 
25

--------------------------------------------------------------------------------

(c)                 The Company represents and agrees that, unless it obtains
the prior written consent of the Agent, and the Agent represents and agrees
that, unless it obtains the prior written consent of the Company, it has not
made and will not make any offer relating to the Shares that would constitute an
“issuer free writing prospectus,” as defined in Rule 433 under the Act, or that
would otherwise constitute a “free writing prospectus,” as defined in Rule 405
under the Act, required to be filed with the Commission. Any such free writing
prospectus consented to by the Company and the Agent is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rule 433 applicable to any Permitted
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping. The Company represents that it has
satisfied the conditions in Rule 433 to avoid a requirement to file with the
Commission any electronic road show.
 
(d)                Promptly from time to time to take such action as the Agent
may reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as the Agent may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Shares, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction;
 
(e)                During the period in which a prospectus is required to be
delivered under the Act or the 1934 Act in connection with any sale of Shares
(including, without limitation, pursuant to Rule 173(d) of the Act), to furnish
the Agent with copies of the Prospectus or a supplement to the Prospectus in New
York City in such quantities as the Agent may from time to time reasonably
request;
 
(f)                 To make generally available to its securityholders as soon
as practicable an earnings statement of the Company and its subsidiaries (which
need not be audited) complying with Section 11(a) of the Act and the rules and
regulations thereunder (including, at the option of the Company, Rule 158);
 
(g)                To furnish to its stockholders, as soon as practicable after
the end of each fiscal year, an annual report (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by an independent registered public
accounting firm) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the effective date of the Registration Statement), to make available to
its stockholders consolidated summary financial information of the Company and
its subsidiaries for such quarter in reasonable detail;
 
26

--------------------------------------------------------------------------------

(h)                Until the earlier of the Shares ceasing to be outstanding or
the fifth year anniversary of the latest effective date of the Registration
Statement, to furnish to the Agent copies of all reports or other communications
(financial or other) furnished to stockholders, and to deliver to you as soon as
they are available, copies of any reports and financial statements furnished to
or filed with the Commission or any national securities exchange on which any
class of securities of the Company is listed; provided the Company will be
deemed to have furnished such reports and financial statements to the Agent to
the extent they are filed on the Commission’s EDGAR system.
 
(i)                  To use the net proceeds received by it from the sale of the
Shares pursuant to this Agreement in the manner specified in each of the General
Disclosure Package and the Prospectus under the caption “Use of Proceeds”;
 
(j)                  To use its reasonable best efforts to list for quotation
the Shares on The Nasdaq Global Select Market;
 
(k)                To file with the Commission such information on Form 10-K or
Form 10‑Q as may be required by Rule 463 under the Act; and
 
(l)                  To comply, and to use its reasonable best efforts to cause
the Company’s directors and officers, in their capacities as such, to comply, in
all material respects, with all effective applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations thereunder.
 
(m)               The Company will reasonably cooperate on a timely basis with
any reasonable due diligence request from, or review conducted by, the Agent or
its counsel from time to time in connection with the transactions contemplated
hereby, including, without limitation, and upon reasonable notice, providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices and/or by
telephone, as the Agent or its counsel may reasonably request (each such
process, a “Due Diligence Process”).
 
(n)  Upon commencement of the offering of Shares under this Agreement, promptly
after each (i) date the Registration Statement or the Prospectus shall be
amended or supplemented (other than (1) by an amendment or supplement providing
solely for the determination of the terms of the Shares, (2) in connection with
the filing of any report or other document under Section 13, 14 or 15(d) of the
1934 Act or (3) by a prospectus supplement relating to the offering of other
securities (including, without limitation, other shares of Common Stock)) (each
such date, a “Registration Statement Amendment Date”), (ii) date on which the
Company shall file (x) an Annual Report on Form 10-K, Quarterly Report on Form
10-Q or Earnings 8-K or (y) an amendment to any such document (each such date, a
“Company Periodic Report Date”), and (iii) reasonable request by the Agent;
provided, that such request follows a Due Diligence Process (each date of any
such request, a “Supplemental Request Date”) (each of the date of the
commencement of the offering of Shares under this Agreement and each
Registration Statement Amendment Date, Company Periodic Report Date and
Supplemental Request Date is hereinafter referred to as a “Representation
Date”), the Company will furnish or cause to be furnished to the Agent (with a
copy to counsel to the Agent) a certificate dated such Representation Date (or,
in the case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K, Quarterly Report on Form 10-Q or Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or amendment thereto, as the case may
be), in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 7(j) of this
Agreement which was last furnished to the Agent are true and correct as of the
date of such certificate as though made at and as of the date of such
certificate (except that such statements shall be deemed to relate to the
Registration Statement, the Prospectus and the General Disclosure Package as
amended and supplemented to the date of such certificate) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
Section 7(j), but modified as necessary to relate to the Registration Statement,
the Prospectus and the General Disclosure Package as amended and supplemented to
the date of such certificate. As used in this paragraph, to the extent there
shall be an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time.
 
27

--------------------------------------------------------------------------------

(o)                Upon commencement of the offering of Shares under this
Agreement, and promptly after each other Representation Date, the Company will
furnish or cause to be furnished to the Agent (with a copy to counsel to the
Agent), unless the Agent otherwise agrees in writing, the written opinion and
letter of counsel to the Company, dated such Representation Date (or, in the
case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K or Quarterly Report on Form 10-Q or any amendment thereto), the date
of the effectiveness of such amendment to the Registration Statement or the date
of filing with the Commission of such supplement or any such Form 10-K, Form
10-Q or amendment thereto, as the case may be), in a form and substance
reasonably satisfactory to the Agent and its counsel, of the same tenor as the
opinions and letters referred to in Section 7(c) of this Agreement, but modified
as necessary to relate to the Registration Statement, the Prospectus and the
General Disclosure Package as amended and supplemented to the date of such
opinion and letter or, in lieu of such opinion and letter, counsel last
furnishing any such opinion and letter to the Agent shall furnish the Agent with
a letter substantially to the effect that the Agent may rely on such counsel’s
last opinion and letter to the same extent as though each were dated the date of
such letter authorizing reliance (except that statements in such last opinion
and letter shall be deemed to relate to the Registration Statement, the
Prospectus and the General Disclosure Package as amended and supplemented to the
date of such letter authorizing reliance). As used in this paragraph, to the
extent there shall be an Applicable Time on or following the applicable
Representation Date, “promptly” shall be deemed to be on or prior to the next
succeeding Applicable Time. Solely for the purposes of this paragraph, the term
“Representation Date” shall not include the date of filing of any Earnings 8-K
or any amendment thereto.
 
(p)  Upon commencement of the offering of Shares under this Agreement, and
promptly after each other Representation Date, the Company will cause KPMG, LLP,
or other independent accountants reasonably satisfactory to the Agent, to
furnish to the Agent (with a copy to counsel to the Agent), unless the Agent
otherwise agrees in writing, a letter, dated such Representation Date (or, in
the case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or any amendment thereto, as the case
may be), in form reasonably satisfactory to the Agent and its counsel, of the
same tenor as the letter referred to in Section 7(e) hereof, but modified as
necessary to relate to the Registration Statement, the Prospectus and the
General Disclosure Package as amended and supplemented to the date of such
letter. As used in this paragraph, to the extent there shall be an Applicable
Time on or following the applicable Representation Date, “promptly” shall be
deemed to be on or prior to the next succeeding Applicable Time.
 
28

--------------------------------------------------------------------------------

(q)                The Company will not, and will cause its subsidiaries not to,
and use reasonable efforts to cause its affiliates and any person acting on
their behalf not to, directly or indirectly, (i) take any action designed to or
that has constituted or that reasonably would be expected to cause or result in
the stabilization or manipulation of the price of any security of the Company or
(ii) sell, bid for or purchase the Shares to be issued and sold pursuant to this
Agreement, or pay anyone any compensation for soliciting purchases of the Shares
to be issued and sold pursuant to this Agreement other than the Agent.
 
(r)                 During the pendency of any Placement Notice (as amended by
the corresponding Acceptance, if applicable) given hereunder, (i) the Company
shall provide the Agent notice no less than one Regulation M Business Day before
it or any of its subsidiaries or any person acting on their behalf, directly or
indirectly, offers to sell, contracts to sell, sells, grants any option to sell
or otherwise disposes of any Common Stock (other than Placement Shares offered
pursuant to the provisions of this Agreement) or securities convertible into or
exchangeable for Common Stock, warrants or any rights to purchase or acquire
Common Stock; provided, that no such restriction shall apply in connection with
(1) the issuance, grant or sale of Common Stock, options to purchase Common
Stock or Common Stock issuable upon the exercise of options or other equity
awards pursuant to any stock option, stock bonus or other stock or compensatory
plan or arrangement described in the Prospectus or (2) the issuance or sale of
Common Stock pursuant to any dividend reinvestment plan that the Company may
adopt from time to time, provided the implementation of such is disclosed to the
Agent in advance; (ii) the Company shall not, and shall cause any affiliated
purchasers (as defined in Rule 100 of Regulation M) of the Company to not, bid
for, purchase or induce any other persons to bid for or purchase Shares; and
(iii) the Company shall provide the Agent notice no less than one Regulation M
Business Day before it or any of its subsidiaries or affiliates or any person
acting on their behalf engages in any special selling efforts or selling methods
with regard to Shares, including but not limited to presenting at any investor
conference or other similar meeting where potential investors may be present.
 
(s)  During the period beginning on the date hereof and ending on the later of
the fifth anniversary of the Applicable Time or the date on which the Agent
receives full payment in satisfaction of any claim for indemnification or
contribution to which they may be entitled pursuant to Section 8 of this
Agreement, neither the Company nor the Bank shall, without the prior written
consent of the Agent, take or permit to be taken any action that could result in
the Bank’s common stock becoming subject to any security interest, mortgage,
pledge, lien or encumbrance; provided, however, that this covenant shall be null
and void if any federal or state banking agency having jurisdiction over the
Bank, by regulation, policy statement or interpretive release or by written
order or written advice addressed to the Bank and specifically addressing the
provisions of Section 8 hereof, permits indemnification of the Agent by the Bank
as contemplated by such provisions; and
 
29

--------------------------------------------------------------------------------

(t)                 Until completion of the distribution of the Shares, the
Company will file all documents required to be filed with the Commission
pursuant to the 1934 Act within the time periods required by the 1934 Act and
the rules and regulations of the Commission thereunder.
 
6.                   The Company covenants and agrees with the Agent that the
Company will pay or cause to be paid the following: (i) the reasonable
out-of-pocket expenses incurred by the Agent in connection with the transactions
contemplated hereby (regardless of whether the sale of the Shares is
consummated), including, without limitation, disbursements, fees and expenses of
the Agent’s counsel, reasonably incurred, and travel expenses; (ii) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, any Permitted Free Writing Prospectus and the Prospectus
and amendments and supplements thereto and the mailing and delivering of copies
thereof to the Agent; (iii) the cost of printing or producing this Agreement,
any Blue Sky memorandum, closing documents (including any compilations thereof)
and any other documents in connection with the offering, purchase, sale and
delivery of the Shares; (iv) all expenses in connection with the qualification
of the Shares for offering and sale under state securities laws as provided in
Section 5 (d) hereof, including the fees and disbursements of counsel for the
Agent reasonably incurred in connection with such qualification and in
connection with any Blue Sky memorandum (v) all fees and expenses in connection
with listing the Shares on The Nasdaq Global Select Market; (vi) the cost of
preparing stock certificates; (vii) the cost and charges of any transfer agent
or registrar; and (viii) all other out-of-pocket costs and expenses reasonably
incurred incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section.
 
7.                   The obligations of the Agent hereunder to act as Agent for
the sale of the Shares as contemplated by this Agreement shall be subject, in
the sole discretion of the Agent, to the condition that all representations and
warranties and other statements of the Company herein or in certificates of any
officer of the Company delivered pursuant to the provisions hereof are true and
correct as of the time of the execution of this Agreement, and as of each
Representation Date, Applicable Time and Delivery Date, to the condition that
the Company shall have performed in all material respects all of its obligations
hereunder theretofore to be performed, and the following additional conditions:
 
(a)                 The Prospectus shall have been filed with the Commission
pursuant to Rule 424(b) under the Act on or prior to the date hereof and the
Company shall have complied with all other requirements applicable to the
Prospectus or any supplement thereto under Rule 424(b) (without giving effect to
Rule 424(b)(8)). The Company shall have complied with all filing requirements
applicable to any Issuer-Represented Limited-Use Free Writing Prospectus used or
referred to after the date hereof. No stop order suspending the effectiveness of
the Registration Statement or preventing or suspending the use of the Prospectus
or any Issuer-Represented Limited-Use Free Writing Prospectus shall have been
issued and no proceeding or examination for such purpose shall have been
initiated or threatened by the Commission, any request of the Commission for
inclusion of additional information in the Registration Statement or the
Prospectus (including, without limitation, in any document incorporated by
reference therein) or otherwise shall have been complied with, and the
Commission shall not have notified the Company of any objection to the use of
the form of the Registration Statement or any post-effective amendment thereto;
 
30

--------------------------------------------------------------------------------

(b)                The Agent shall have received satisfactory evidence of the
good standing (where such concept is recognized) of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing (where such concept is recognized) as foreign entities in such other
jurisdictions as the Agent may reasonably request, in each case in writing or
any standard form of telecommunication from the appropriate governmental
authorities of such jurisdictions;
 
(c)                Katten Muchin Rosenman LLP, counsel for the Company, shall
have furnished to you such written opinion or opinions on each date specified in
Section 5(o), as the case may be, in form and substance reasonably satisfactory
to counsel for the Agent, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;
 
(d)                Manatt, Phelps & Phillips, LLP, counsel for the Agent, shall
have furnished to you their written opinions in such form as you may reasonably
request, on each date specified in Section 5(o);
 
(e)                On each date specified in Section 5(p), KPMG LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance as previously provided to counsel to the Agent;
 
(f)                 (i) Neither the Company nor any of its subsidiaries shall
have sustained since the date of the latest audited financial statements
included in each of the General Disclosure Package and the Prospectus any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the General Disclosure Package or Prospectus, and (ii) since the
respective dates as of which information is given in each of the General
Disclosure Package and the Prospectus there shall not have been any change in
the capital stock or long-term debt of the Company or any of its subsidiaries or
any change, or any development involving a prospective change not set forth or
contemplated in the General Disclosure Package or Prospectus, in or affecting
the general affairs, management, financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries, otherwise than as set
forth or contemplated in each of the General Disclosure Package and the
Prospectus, the effect of which, in any such case described in clause (i) or
(ii), is in the reasonable judgment of the Agent so material and adverse as to
make it impracticable or inadvisable to proceed with the public offering or the
delivery of the Shares being delivered on the terms and in the manner
contemplated in each of the General Disclosure Package and the Prospectus;
 
31

--------------------------------------------------------------------------------

(g)                On or after the date hereof there shall not have occurred any
of the following: (i) a suspension or material limitation in trading in
securities generally on the New York Stock Exchange or on The Nasdaq Stock
Market; (ii) a suspension or material limitation in trading in the Company’s
securities on The Nasdaq Global Select Market; (iii) a general moratorium on
commercial banking activities declared by either federal or state authorities;
or (iv) the outbreak or escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war or a
material adverse change in general economic, political or financial conditions,
including without limitation as a result of terrorist activities after the date
hereof (or the effect of international conditions on the financial markets in
the United States shall be such), or any other calamity or crisis, if the effect
of any such event specified in this clause (iv) in the reasonable judgment of
the Agent makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Shares on the terms and in the manner
contemplated in the Prospectus;
 
(h)               To the extent required, the Shares to be sold shall have been
duly listed for quotation on The Nasdaq Global Select Market;
 
(i)                  If within the Prospectus Delivery Period, the Company shall
have complied with the provisions of Section 5(a) hereof with respect to the
furnishing of prospectuses on the business day next succeeding the date of this
Agreement;
 
(j)                  The Company and the Bank shall have furnished or caused to
be furnished to you on each Representation Date specified in Section 5(n)
certificates of officers of the Company and the Bank satisfactory to you as to
the accuracy of the representations and warranties of the Company and the Bank
herein at and as of such Representation Date, as to the performance by the
Company of all of its obligations hereunder to be performed at or prior to such
Representation Date, and as to the matters set forth in subsections (a), (f) and
(m) of this Section 7;
 
(k)                Upon commencement of the offering of Shares under this
Agreement and on such other dates as reasonably requested by Agent, the Company
will furnish or cause to be furnished promptly to the Agent a Placement Notice
or such other instructions provided pursuant to Section 2(b) as requested by the
Agent;
 
(l)                  The Company and the Agent hereby agree that the date of
commencement of sales under this Agreement shall be the date the Company and the
Agent mutually agree (which may be later than the date of this Agreement); and
 
(m)               Each of the Company’s subsidiaries either is validly existing
as a corporation, limited liability company or a federally chartered thrift, in
each case, in good standing (where such concept is recognized) under the laws of
the jurisdiction of its incorporation and has the corporate power and authority
to own, lease and operate its properties and to conduct its business as
described in the Registration Statement, the General Disclosure Package and the
Prospectus; each of the Company’s subsidiaries is duly qualified as a foreign
corporation to transact business and is in good standing (where such concept is
recognized) in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify, or be in good standing would
not, individually or in the aggregate, have a Material Adverse Effect; the
activities of the subsidiaries of the Bank are activities permitted to
subsidiaries of a federally chartered thrift under applicable law and the rules
and regulations of the OCC and FRB; the deposit accounts of the Bank are insured
up to the applicable limits by the FDIC; all of the issued and outstanding
capital stock or other equity interest of each subsidiary has been duly
authorized and validly issued, is fully paid and nonassessable and is owned by
the Company, directly or through subsidiaries free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim; none of the outstanding
shares of capital stock or other equity interest of each subsidiary were issued
in violation of the preemptive or other similar rights of any security holder of
such security; and the Company and the Bank have all necessary consents and
approvals under applicable federal and state laws and regulations relating to
banks and bank holding companies to own their respective assets and carry on
their respective businesses as currently conducted, except for those consents
and approvals that would not have a Material Adverse Effect.
 
32

--------------------------------------------------------------------------------

8.                   (a)                  The Company and the Bank, jointly and
severally, shall indemnify and hold harmless the Agent, its affiliates, its
directors and officers and each person, if any who controls the Agent within the
meaning of Section 15 of the Act or Section 20 of the 1934Act, against any
losses, claims, damages or liabilities, joint or several, to which the Agent or
any such indemnified party may become subject, under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the
General Disclosure Package, the Prospectus or any individual Issuer-Represented
Limited-Use Free Writing Prospectus, when considered together with the General
Disclosure Package, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Agent and each such indemnified party for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that neither the Company nor the Bank shall be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the General Disclosure Package, the Prospectus or any individual
Issuer-Represented Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any such amendment or supplement, in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use therein (provided that the Company and
the Agent hereby acknowledge and agree that the only information that the Agent
has furnished to the Company specifically for inclusion in the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer-Represented Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any amendment or supplement thereto, are
(i) the statements set forth in the final sentence of the first paragraph and
the final sentence of the seventh paragraph, in each case under the “Plan of
Distribution” in the Prospectus Supplement and (ii) such other statements as the
Agent may, by notice given to the Company in writing after the date of this
Agreement, have been furnished to the Company by the Agent specifically for
inclusion in the Registration Statement, the Prospectus, the General Disclosure
Package, any Issuer-Represented Limited-Use Free Writing Prospectus or any
amendment or supplement thereto (collectively, the “Agent Information”). 
Notwithstanding the foregoing, the indemnification provided for in this
paragraph (a) shall not require the Bank to so indemnify the Agent or any other
indemnified party to the extent that such indemnification by the Bank is
determined by a written legal opinion or other formal written interpretation by
the staff of the FRB, and not subsequently overturned in a final judgment by a
court of competent jurisdiction, to be prohibited under HOLA.
 
33

--------------------------------------------------------------------------------

(b)                The Agent shall indemnify and hold harmless the Company
against any losses, claims, damages or liabilities to which the Company or its
subsidiaries may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the General Disclosure
Package, the Prospectus, or any individual Issuer-Represented Limited-Use Free
Writing Prospectus, when considered together with the General Disclosure
Package, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the General Disclosure Package, the Prospectus or any
individual Issuer-Represented Limited-Use Free Writing Prospectus, when
considered together with the General Disclosure Package, or any such amendment
or supplement, in reliance upon and in conformity with written information
furnished to the Company by the Agent expressly for use therein, provided that
the Company and the Agent hereby acknowledge and agree that the only information
that the Agent has furnished to the Company specifically for inclusion in the
Registration Statement, the General Disclosure Package, the Prospectus or any
individual Issuer-Represented Limited-Use Free Writing Prospectus, when
considered together with the General Disclosure Package, or any amendment or
supplement thereto, is the Agent Information; and will reimburse the Company for
any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending any such action or claim as such expenses are
incurred.
 
(c)                Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection except to the extent
that such omission shall materially and adversely prejudice the indemnifying
party.  In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.
 
34

--------------------------------------------------------------------------------

(d)                If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Agent on the
other from the offering of the Shares.  If, however, the allocation provided by
the immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Agent on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Agent on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total commissions received by the Agent. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Agent on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), the Agent shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares distributed to
the public were offered to the public exceeds the amount of any damages which
the Agent has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
35

--------------------------------------------------------------------------------

(e)                The obligations of the Company and the Bank under this
Section 8 shall be in addition to any liability which the Company and the Bank
may otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls (within the meaning of the Act) the Agent, or any
of the respective partners, directors, officers and employees of the Agent or
any such controlling person; and the obligations of the Agent under this Section
8 shall be in addition to any liability which the Agent may otherwise have and
shall extend, upon the same terms and conditions, to each director of the
Company (including any person who, with his or her consent, is named in the
Registration Statement as about to become a director of the Company), each
officer of the Company who signs the Registration Statement and to each person,
if any, who controls the Company or the Bank, as the case may be, within the
meaning of the Act.
 
9.                   Termination.
 
(a)                The Company shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding such
termination and (ii) the representations and warranties in Section 1 and the
provisions of Sections 6, 8, 12, 13, 14, 15 and 16 of this Agreement shall
remain in full force and effect notwithstanding such termination.
 
(b)                The Agent shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the representations and warranties in Section 1 and the
provisions of Sections 6, 8, 12, 13, 14, 15 and 16 of this Agreement shall
remain in full force and effect notwithstanding such termination.
 
(c)                This Agreement shall remain in full force and effect unless
terminated pursuant to Section 9(a) or (b) above or otherwise by mutual
agreement of the parties; provided, that any such termination by mutual
agreement or pursuant to this clause (c) shall in all cases be deemed to provide
that the representations and warranties in Section 1 and the provisions of
Sections 6, 8, 12, 13, 14, 15 and 16 of this Agreement shall remain in full
force and effect notwithstanding such termination.
 
(d)                Any termination of this Agreement shall be effective on the
date specified in such notice of termination or the date mutually agreed by the
parties, as the case may be; provided, that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, or the date mutually agreed by the parties, as the
case may be. If such termination shall occur prior to the Delivery Date for any
sale of Stock, such sale shall settle in accordance with the provisions of
Section 2(i) hereof.
 
10.                 The respective indemnities, agreements, representations,
warranties and other statements of the Company, the Bank and the Agent, as set
forth in this Agreement or made by or on behalf of them, respectively, pursuant
to this Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Agent or any controlling person of the Agent, or the Company, or any
officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Shares.
 
36

--------------------------------------------------------------------------------

11.                Reserved.
 
12.                The Company acknowledges and agrees that:
 
(a)                 in connection with the sale of the Shares, the Agent has
been retained solely to act as sales agent, and no fiduciary, advisory or other
agency relationship between the Company and the Agent has been created in
respect of any of the transactions contemplated by this Agreement;
 
(b)                it has been advised that the Agent and its respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that the Agent has no
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; and
 
(c)                it waives, to the fullest extent permitted by law, any claims
it may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Agent shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.
 
13.                All statements, requests, notices and agreements hereunder
shall be in writing, and if to the Agent shall be delivered or sent by mail,
telex or facsimile transmission to you at 1251 Avenue of the Americas, 6th
Floor, New York, NY 10020, Attention: General Counsel with a copy (for
informational purposes only) to Manatt, Phelps & Phillips, LLP, One Embarcadero
Center, San Francisco, California 94111, Attention: Craig D. Miller, Esq.; and
if to the Company or to the Bank shall be delivered or sent by mail to Meta
Financial Group, 5501 South Broadband Lane, Sioux Falls, South Dakota 57108,
Attention: J. Tyler Haahr, Chairman of the Board and Chief Executive Officer,
with a copy (for informational purposes only) to Katten Muchin Rosenman LLP 2900
K Street NW, Suite 200, Washington, D.C.  20007, Attention: Jeffrey M. Werthan,
Esq.  Any such statements, requests, notices or agreements shall take effect
upon receipt thereof.
 
14.                This Agreement shall be binding upon, and inure solely to the
benefit of, the Agent, the Company, the Bank and, to the extent provided in
Sections 8 and 10 hereof, the officers and directors of the Company and of the
Bank and each person who controls the Company, the Bank or the Agent, and their
respective heirs, executors, administrators, successors and assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement. No purchaser of any of the Shares shall be deemed a successor or
assign by reason merely of such purchase.
 
15.                Time shall be of the essence of this Agreement. As used
herein, the term “business day” shall mean any day when the Commission’s office
in Washington, D.C., is open for business.
 
37

--------------------------------------------------------------------------------

16.                This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
17.                This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.
 
[Signature Page Follows]
 
38

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
among the Agent, the Company and the Bank.



 
Very truly yours,
     
META FINANCIAL GROUP, INC.
     
By:
 /s/ J. Tyler Haahr
     
Name:
J. Tyler Haahr
           
Title:
Chairman of the Board and Chief Executive Officer
           
METABANK
         
By:
 /s/ J. Tyler Haahr
     
Name:
J. Tyler Haahr
           
Title:
Chairman of the Board and Chief Executive Officer
 



Accepted as of the date hereof:
   
SANDLER O’NEILL & PARTNERS, L.P.
     
By:
Sandler O’Neill & Partners Corp., the sole general partner
   
By:
/s/ Robert A. Kleinert
   
Name:
Robert A. Kleinert
   
Title:
Authorized Signatory
 

 
39

--------------------------------------------------------------------------------

SCHEDULE I
 
Placement Notice Information
 
Company Representatives
 
J. Tyler Haahr
Ira Frericks
Glen Herrick
Sonja Theisen
Scott Van Horssen
 
Agent Representatives
 
Attention Syndicate Desk



--------------------------------------------------------------------------------

SCHEDULE II
 
Issuer-Represented General Use Free Writing Prospectus
 
None.


--------------------------------------------------------------------------------

ANNEX I
 
Form of Initial Placement Notice
 
December [●], 2014
 

From: Meta Financial Group, Inc.

Attention: J. Tyler Haahr
Chairman of the Board and Chief Executive Officer
5501 South Broadband Lane
Sioux Falls, South Dakota 57108
 

To: Sandler O’Neill & Partners, L.P.

Attention: Syndicate Desk
1251 Avenue of the Americas, 6th Floor
New York, New York 10020
 
Subject: Initial Placement Notice
 
Ladies and Gentlemen:
 
Pursuant to the terms and subject to the conditions contained in the Sales
Agency Agreement between Meta Financial Group, Inc. (the “Company”), MetaBank, a
federally chartered savings bank and a subsidiary of the Company (the “Bank”),
and Sandler O’Neill & Partners, L.P. (the “Agent”), dated December 17, 2014 (the
“Agreement”), I, J. Tyler Haahr, Chairman of the Board and Chief Executive
Officer of the Company, hereby request on behalf of the Company that the Agent
sell shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) having an aggregate gross sales price of up to $____ million in
accordance with the following instructions, if any:
 
First date on which Shares may be sold:                  December __, 2014
 
Last date on which Shares may be sold:
 
Dates on which Shares may not be sold:
 
Maximum number of Shares to be sold per Trading Day:
 
Capitalized terms defined in the Agreement shall have the same meanings when
used herein.
 
ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE MANNER IN WHICH SALES ARE
TO BE MADE BY THE AGENT.
 

   
[Insert name and title]


 

--------------------------------------------------------------------------------